       Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TONY L. MUTSCHLER,                                    No. 3:16-CV-00327

                Plaintiff,                                (Judge Brann)

         v.

    C.O. CORBY,

                Defendant.

                              MEMORANDUM OPINION

                                        JUNE 5, 2020

        Plaintiff Tony L. Mutschler, a pro se plaintiff who was formerly incarcerated

at the State Correctional Institution at Frackville in Frackville, Pennsylvania, filed a

complaint pursuant to 42 U.S.C. § 1983 alleging an Eighth Amendment excessive

force claim against Defendant Corrections Officer Corby; Corby allegedly grabbed

and shoved Plaintiff.1 Presently before the Court is Plaintiff’s motion for summary

judgment, Defendant’s motion to strike Plaintiff’s motion for summary judgment,

and Defendant’s motion for summary judgment, which are all ripe for adjudication.2

For the reasons that follow, the Court will grant the motion to strike, strike Plaintiff’s

motion for summary judgment, and grant Defendant’s motion for summary

judgment.



1
     Doc. 1.
2
     Docs. 61 (Defendant’s motion for summary judgment), 68 (Plaintiff’s motion for summary
     judgment), 69 (Defendant’s motion to strike).
       Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 2 of 10




I.      FACTUAL BACKGROUND

        Plaintiff Tony Mutschler was incarcerated by the Pennsylvania Department of

Corrections at SCI Frackville during the time of the incidents alleged in the

Complaint.3        During this period, Defendant Corrections Officer Corby was

employed at SCI Frackville. See id. While in the shower area, Defendant Corby

allegedly shoved Plaintiff, which resulted in Plaintiff hitting his head.4 At his

deposition, Plaintiff explained that another corrections officer “spun” Plaintiff as he

was trying to get into the shower.5 As a result, Plaintiff lost his balance, and

Defendant Corby grabbed him and shoved him backwards.6 Defendants have

submitted a video of the incident, which does depict Defendant Corby and another

corrections officer walking Plaintiff to the shower and then something occurring

between all three; however the actions described—the spinning, loss of balance, and

shove—cannot clearly be delineated due to the quality of the video.

        After the alleged shove, Plaintiff received medical treatment for a superficial

abrasion and given ice.7 The medical records related to this treatment also reflect

that he had a headache.8 No other injuries were noted or reported.9




3
     Doc. 1 at 1.
4
     Doc. 62 at 1.
5
     Doc. 63-1 at 30.
6
     Id. at 30, 34-35.
7
     Doc. 62 at 2.
8
     Id. at 11-12.
9
     See id.
                                           2
        Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 3 of 10




II.      STANDARD OF REVIEW

         Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law.10 A disputed fact is material when it could affect the

outcome of the suit under the governing substantive law.11 A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.12 The Court should view the facts in the light most favorable to the non-

moving party and make all reasonable inferences in that party’s favor.13 When the

non-moving party fails to refute or oppose a fact, it may be deemed admitted.14

         Initially, the moving party must show the absence of a genuine issue

concerning any material fact.15 Once the moving party has satisfied its burden, the

non-moving party, “must present affirmative evidence in order to defeat a properly

supported motion for summary judgment.”16 “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as




10
      Fed. R. Civ. P. 56(c).
11
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
12
      Id. at 250.
13
      Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
14
      See Fed. R. Civ. P. 56(e)(2); Local R. 56.1 (“All material facts set forth in the statement
      required to be served by the moving party will be deemed to be admitted unless controverted
      by the statement required to be served by the opposing party.”).
15
      See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).
16
      Anderson, 477 U.S. at 257.
                                                   3
       Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 4 of 10




great as a preponderance, the evidence must be more than a scintilla.”17 “If a party

. . . fails to properly address another party’s assertion of fact as required by Rule

56(c),” a court may grant summary judgment or consider the fact undisputed for

purposes of the motion.18

        If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”19 Rule 56 mandates the entry of summary judgment against the party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.20

        Here, Plaintiff has failed to oppose either the motion or the facts set forth in

Defendant’s statement of facts.21 Pursuant to Federal Rule of Civil Procedure

56(e),22 the Court has reviewed the statement of facts as well as each fact’s citation

to the record and will consider each fact undisputed.23                       A thorough and




17
     Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).
18
     Fed. R. Civ. P. 56(e)(2)-(3).
19
     Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First
     Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
20
     Celotex Corp., 477 U.S. at 322.
21
     Plaintiff was granted an additional opportunity file a brief in opposition to the motion for
     summary judgment, however he still failed to file an opposition or otherwise respond to the
     motion. See Doc. 66 (granting extension of time nunc pro tunc).
22
     See Fed. R. Civ. P. 56(e)(1).
23
     See Fed. R. Civ. P. 56(e)(2).
                                                  4
       Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 5 of 10




comprehensive review of the record makes clear that no material fact is in dispute

as to the dispositive issue in this case. As such, summary judgment is appropriate.24

III.    DISCUSSION

        Before addressing Defendant’s motion for summary judgment, the Court must

first resolve Defendant’s motion to strike Plaintiff’s motion for summary judgment.

In the motion to strike, Defendant correctly argues that Plaintiff’s motion is

untimely, as it was not filed until February 10, 2020. In this case, the Court

established an extended deadline of September 23, 2019, for the filing of dispositive

motions. Such a deadline, once established, may not be extended “absent good

cause”, pursuant to Federal Rule of Civil Procedure 16(b).

        In his opposition to the motion to strike,25 Plaintiff explains that on September

16, 2019, he was bitten by a copperhead snake and was hospitalized for three days.

Then, on September 19, 2019, Plaintiff was confined under suicide watch. He says

this is why he wrote to the Court on October 21, 2019, requested an extension of

time to respond to Defendant’s motion for summary judgment. The Court granted

the motion, extending the response date until December 20, 2019. Plaintiff says he

was then placed back under suicide watch on November 2, 2019, where he remained



24
     See Fed. R. Civ. P. 56(e)(3) (“If a party fails to properly support an assertion of fact or fails
     to properly address another party’s assertion of fact as required by Rule 56(c), the court may
     . . . grant summary judgment if the motion and supporting materials — including the facts
     considered undisputed — show that the movant is entitled to it.”).
25
     See Doc. 71.
                                                    5
       Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 6 of 10




until December 22, 2019. Plaintiff states that that he sent another letter requesting a

further extension of time on December 28, 2019; however, there appears to be no

record of this request on the docket and Plaintiff provides no proof of mailing such

a letter. Plaintiff also states that he finally filed his motion for summary judgment

on or about February 14, 2020.26

        Although it appears that Plaintiff encountered certain issues during the past

few months, Plaintiff has presented no circumstance that would constitute “good

cause” for his failure to timely file his motion for summary judgment. Because

Plaintiff has not presented good cause for deviating from the Court’s deadline for

dispositive motions, the Court will strike Plaintiff’s motion for summary judgment,

as untimely.27

        Turning now to Defendant’s motion for summary judgment, Plaintiff has

brought his Eighth Amendment excessive force claim pursuant to 42 U.S.C. § 1983,

which provides, in pertinent part:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory, subjects, or causes to be
        subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be liable to the
        party injured in an action at law, suit in equity, or other proper
        proceeding for redress.


26
     The Court notes that his motion is dated February 10, 2020.
27
     The Court notes that for the reasons it will grant summary judgment in favor of Defendant,
     even if Plaintiff had timely filed his motion for summary judgment, such motion would be
     denied as a matter of law.
                                                   6
       Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 7 of 10




“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.”28 “The first step in evaluating a section 1983 claim is to ‘identify the

exact contours of the underlying right said to have been violated’ and to determine

‘whether the plaintiff has alleged a deprivation of a constitutional right at all.’”29

        The Eighth Amendment prohibits cruel and unusual punishment, such as the

unnecessary and wanton infliction of pain by prison officials, including the

application of excessive force against inmates by prison officials.30 The relevant

inquiry in evaluating a claim of excessive force by prison guards is whether the force

used was applied in good faith to maintain or restore discipline, or sadistically or

maliciously to cause harm.31 The Supreme Court has set forth a number of factors

that must be considered in evaluating the use of force by prison officials.32 These

include the extent of any injury to the prisoner, as well as “the need for application

of force, the relationship between that need and the amount of force used, the threat




28
     Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).
29
     Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting County of Sacramento v. Lewis,
     523 U.S. 833, 841 n.5 (1998)).
30
     See Rhodes v. Chapman, 452 U.S. 337, 345–46 (1981); Whitley v. Albers, 475 U.S. 312, 319
     (1986); Hudson v. McMillian, 503 U.S. 1, 5 (1992).
31
     Hudson, 503 U.S. at 6–7.
32
     Whitley, 475 U.S. at 319.
                                                 7
       Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 8 of 10




reasonably perceived by the responsible officials on the basis of the facts known to

them, and any efforts made to temper the severity of a forceful response.”33

        When considering such claims, the reasonableness of a particular use of force

is often dependent upon factual context and must be “judged from the perspective of

a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”34

Deference must be given to prison officials’ adoption of policies to restore order and

discipline.35 Finally, a de minimus use of force is not excessive force.36

        Because analysis of an Eighth Amendment excessive force claim includes

issues of motivation, excessive force claims often hinge on factual disputes which

cannot be resolved as a matter of law. Summary judgment in favor of a defendant

is therefore not appropriate if “it appears that the evidence, viewed in the light most

favorable to the plaintiff, will support a reliable inference of wantonness in the

infliction of pain.”37




33
     Id. See also Hudson, 503 U.S. at 8; Giles v. Kearney, 571 F.3d 318, 328 (2009); Brooks v.
     Kyler, 204 F.3d 102, 106 (3d Cir. 2000).
34
     Graham v. Connor, 490 U.S. 386, 396–7 (1989).
35
     Bell v. Wolfish, 441 U.S. 520, 547 (1979).
36
     Reyes v. Chinnici, 54 F. App’x 44, 48 (3d Cir. 2002) (“There exists some point at which the
     degree of force used is so minor that a court can safely assume that no reasonable person
     could conclude that a corrections officer acted maliciously and sadistically.”) (concluding
     that punching an inmate in shoulder who looked as if he were about to spit on the officer was
     a de minimus use of force). See also Taylor v. Sanders, 2012 WL 4104871, at *7 (M.D. Pa.
     Sept. 18, 2012) (concluding that pushes from behind and physical contact on the back
     without evidence of injury is de minimus use of force).
37
     Brooks, 204 F.3d at 106 (quoting Whitley, 475 U.S. at 322).
                                                   8
     Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 9 of 10




      The undisputed facts in this matter demonstrate that while physical contact

did occur between Defendant Corby and Plaintiff, it was minimal. Plaintiff admits

that it consisted of a grab and a shove, and it only occurred after Plaintiff lost his

balance. Although the nature of the physical interaction cannot be determined from

the video, it is clear that the interaction lasted approximately three seconds. The

only physical injury reported was a superficial abrasion, which only required ice.

Defendant asserts in his brief that he reasonably believed that Plaintiff was trying to

leave the shower because when Plaintiff lost his balance, it appeared that he was

leaving the shower door area. While this may be true, it is immaterial to the

disposition of this motion. The undisputed facts demonstrate that as a matter law,

the force used—a grab and shove—was de minimus, and the undisputed facts fail to

establish as a matter of law even an inference of a sadistic or malicious motive.

      Therefore, the Court will grant summary judgment in favor of Defendant, and

against Plaintiff as to the claim of excessive force.




                                           9
      Case 3:16-cv-00327-MWB-MA Document 74 Filed 06/05/20 Page 10 of 10




IV.    CONCLUSION

       Based on the foregoing, the Court will grant Defendant’s motion to strike,

strike Plaintiff’s motion for summary judgment, and grant Defendant’s motion for

summary judgment.

       An appropriate Order follows.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                       10
